Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 01/07/2022. In virtue of this communication and the corrected Examiner’s Amendment entered below, claims 20-45 are allowed.
Claims 1-19 and 46-67 have been cancelled by a preliminary amendment filled on 01/07/2022.


   Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 01/07/2022 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Interview Summary
	Authorization for this examiner’s amendment was given in a communication with Seth Weinfeld (Reg. No. 50,929). 
During a phone interview the inventive concept of the application have been discussed and Examiner proposed an Examiner amendment to expedite the process of the application by incorporating dependent claims 68 and 69 to independent claims. Applicant’s representative agreed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Seth Weinfeld (Reg. No. 50,929)

Please amend the original claims 20-45, and 68-69 as follows:
20.(Currently Amended) A method for assigning a body part to a size in a sizing scheme for the body part, the method comprising:
receiving, by a processor, a three-dimensional (3D) image that includes the body part of a body of an individual;
identifying a 3D reference point;
identifying a region of interest and another region which includes the region of interest;
shifting, by the processor, the another region to align a central axis of the another region of interest with the 3D reference point, the central axis being parallel to a longitudinal axis of the body, the central axis intersecting a first average value and a second average value determined based on image points among the another region; 
identifying, by the processor, a number of data points on a surface of the region of interest;
determining, by the processor, a plurality of distances between the number of data points and the 3D reference point;
extracting, by the processor, a plurality of prototype images from a memory, wherein the plurality of prototype images represents a plurality of size groups, respectively; 
comparing, by the processor, the plurality of distances determined for the received 3D image with distances determined for the same data points in each one of the prototype images with respect to the region of interest, such that the received 3D image is compared with every prototype image among the plurality of prototype images in pairs with respect to the region of interest;
determining, by the processor, a fit-loss value between the received 3D image and each one of the extracted prototype images with respect to the region of interest based on the comparing;
identifying, by the processor, a lowest fit-loss value among the determined fit-loss values; and
assigning the received 3D image to the size group represented by the prototype image corresponding to the lowest fit-loss value.

21. (Original) The method of claim 20, wherein the body part is a pair of breasts.

22. (Currently amended) The method of claim 20, wherein 

the another region is an entire torso; and the method further comprises
determining the first average value of image points among the another region in a first direction, the first direction being to orthogonal a longitudinal axis of the bodyand
determining the second average value of image points among the another region in a second direction orthogonal to the first direction and orthogonal to a longitudinal axis of the body 


23. (Previously presented) The method of claim 22, further comprising shifting, by the processor, the another region in a vertical direction, the vertical direction being parallel to a longitudinal axis of the body to align a landmark feature in the another region with the 3D reference point by another region until a plane orthogonal to the central axis intersects with the 3D reference point, wherein the plane intersects the landmark feature.  

24. (Original) The method of claim 23, wherein the landmark feature is determined by defining a midpoint between a pair of nipples in the vertical direction and wherein the plane intersects the midpoint.  

25. (Previously presented) The method of claim 20, wherein identifying the region of interest comprises removing image points located on a first side of a plane parallel to a coronal plane of the body and intersects the 3D reference point, and the body part is located on a second side of the plane parallel to the coronal plane opposite from the first side.

26. (Currently amended) The method of claim 20, wherein is entire torso, wherein identifying the region of interest comprises:
rotating the 3D image to an angle where Moiré patterns are formed;
identifying an upper bound of the region of interest based on the formed Moiré patterns; and
identifying an immediate crease of a protruded region in the another region to identify a lower bound of the region of interest. 

27. (Original) The method of claim 20, wherein the plurality of size groups are based on a dissimilarity matrix generated using a plurality of fit-loss values corresponding to every possible combination of pairs of 3D images among a plurality of 3D images, wherein the plurality of 3D images include the body part of different individuals.  

28. (Previously presented) The method of claim 27, wherein the plurality of fit-loss values are determined based on a dissimilarity function that quantifies a shape difference between a pair of 3D images with respect to the region of interest.  

29. (Original) The method of claim 20, wherein the 3D image is received from one or more 3D scanners.  

30. (Original) The method of claim 29, wherein the one or more 3D scanners is one or more of a mobile phone, a point of sale terminal, a 3D body scanner, a handheld 3D scanner, and a stationary 3D scanner.  

31. (Previously presented) The method of claim 20, further comprising: designating the received 3D image as a candidate prototype image of the assigned size group;  
 	determining an aggregated fit-loss value for the assigned size group based on the received 3D image being designated as the candidate prototype image; 	comparing the determined aggregated fit-loss value with an original aggregated fit-loss value of the assigned size group plus the fit-loss value between the received 3D image and the prototype image; 	
in response to the determined aggregated fit-loss value being less than the original aggregated fit-loss value plus the fit-loss value between the received 3D image and the prototype image, assigning the received 3D image as a new prototype image in the assigned size group; and 
in response to the determined aggregated fit-loss value being greater than or equal to the original aggregated fit-loss value plus the fit-loss value between the received 3D image and the prototype image, keeping the prototype image as the prototype image of the assigned size group.


32. (Currently amended) A method for assigning a body part to a size in a sizing scheme for the body part, the method comprising:
receiving, by a processor, a three-dimensional (3D) image that includes a body part of a body of an individual;
identifying a 3D reference point;
identifying a first region of interest in the 3D image; 
shifting, by the processor, the first region of interest to align a central axis of the first region of interest with the 3D reference point, the central axis being parallel to a longitudinal axis of the body of the individual, the central axis intersecting a first average value and a second average value determined based on image points among the first region of interest;
determining, by the processor, a band size based on a size parameter of a circumference of a lower bound of the body part in the first region of interest, wherein the band size is among a plurality of band sizes;
extracting, by the processor, a plurality of prototype images from a memory, wherein the plurality of prototype images represents a plurality of shape groups corresponding to the determined band size; 
identifying a second region of interest in the first region of interest;
identifying, by the processor, a number of data points on a surface of the second region of interest;
determining, by the processor, a plurality of distances between the number of data points and the 3D reference point;
comparing, by the processor, the plurality of distances determined for the received 3D image with distances determined for the same data points in each one of the extracted prototype images representing the plurality of shape groups corresponding to the determined band size with respect to the second region of interest, such that the received 3D image is compared with every extracted prototype image among the plurality of prototype images in pairs with respect to the second region of interest;
determining, by the processor, a fit-loss value between the received 3D image and each one of the extracted prototype images with respect to the second region of interest based on the comparing;
identifying, by the processor, a lowest fit-loss value among the determined fit-loss values; and
assigning the received 3D image to the shape group represented by the prototype image corresponding to the lowest fit-loss value, wherein a recommend size group includes the determined band size and the shape group.

33. (Original) The method of claim 32, wherein the body part is a pair of breasts.

34.	(Currently amended) The method of claim 32, wherein the first region of interest including an entire torso and the method further comprises:
determining the first average value of image points among the first region of interest in a first direction, the first direction being to orthogonal a longitudinal axis of the bodyand
determining the second average value of image points among the first region of interest in a second direction orthogonal to the first direction and orthogonal to a longitudinal axis of the body 



35. (Previously presented) The method of claim 34, further comprising shifting, by the processor, the first region of interest in the vertical direction, the vertical direction being parallel to the longitudinal axis of the body to align a landmark feature in the first region of interest with the 3D reference point, by shifting the first region of interest until a plane orthogonal to the central axis intersects with the 3D reference point, wherein the plane intersects the landmark feature.  

36. (Previously presented) The method of claim 35, wherein the landmark feature is determined by defining a midpoint between a pair of nipples in the vertical direction and wherein the plane intersects the midpoint.  

37. (Original) The method of claim 32, wherein identifying the second region of interest comprises removing image points located on a first side of a plane parallel to a coronal plane of the body and intersects the 3D reference point, and the body part is located on a second side of the plane parallel to the coronal plane opposite from the first side.  

38. (Original) The method of claim 32, wherein identifying the second region of interest comprises: 
rotating the first region of interest to an angle where Moire patterns are formed; 
8identifying an upper bound of the second region of interest based on the formed Moire patterns; and 
identifying an immediate crease of a protruded region in the first region of interest to identify a lower bound of the second region of interest.  

39. (Original) The method of claim 32, wherein the size parameter is received from another device.  

40. (Original) The method of claim 32, wherein determining the band size comprises:  
 	determining the circumference of the lower bound of the body part in the first region of interest; and identifying a size parameter range that includes the determined circumference; and assigning the band size representing the size parameter range as the band size of the body part in the 3D image.  

41. (Original) The method of claim 32, wherein the plurality of shape groups in each of the plurality of band sizes are based on a dissimilarity matrix generated using a plurality of fit- loss values corresponding to every possible combination of pairs of 3D images among a plurality of 3D images assigned to a respective band size with respect to the second regions of interest, wherein the plurality of 3D images include the body part of different individuals.  

42. (Original) The method of claim 41, wherein the plurality of fit-loss values are determined based on a dissimilarity function that quantifies a shape difference between a pair of 3D images with respect to the second region of interest.  

43. (Original) The method of claim 32, wherein the 3D image is received from one or more 3D scanners.  

44. (Original) The method of claim 43, wherein the one or more 3D scanners is one or more of a mobile phone, a point of sale terminal, a 3D body scanner, a handheld 3D scanner, and a stationary 3D scanner.  

45. (Previously Presented) The method of claim 32, further comprising: designating the received 3D image as a candidate prototype image of the assigned shape group within the determined band size; 		
determining an aggregated fit-loss value for the assigned shape group based on the received 3D image being designated as the candidate prototype image;
 comparing the determined aggregated fit-loss value with an original aggregated fit-loss value of the assigned shape group plus the fit-loss value between the received 3D image and the prototype image;
 in response to the determined aggregated fit-loss value being less than the original aggregated fit-loss value plus the fit-loss value between the received 3D image and the prototype image, assigning the received 3D image as a new prototype image in the assigned shape group; and
 in response to the determined aggregated fit-loss value being greater than or equal to the original aggregated fit-loss value plus the fit-loss value between the received 3D image and the prototype image, keeping the prototype image as the prototype image of the assigned shape group.  
46-69. (Canceled)  
  


Reasons for Allowance

Claims 20-45 are allowed. 
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 

“Zheng Rong; “Breast sizing and development of 3D seamless Bra”; Hog Kong Polytechnic University; 2006”: discloses in intimate apparel, sizing and fit are two most important issues. The current bra sizing system has been based on bust girth and underbust girth and was developed in 1935. Woman’s breast is however a very complex 3D geometry, the existing sizing system based on just two girth measurements may be inappropriate in the categorization of breast sizes for bras. Through analyzing the nude breast measurements from 456 subjects aged between 20 and 39, we hereby propose a new bra sizing system for Chinese women. The new sizing system uses underbust girth and the breast depth width ratio as the classifying parameters. They were identified through principal component factor analysis and K-means cluster analysis as the two most critical parameters out of 98 measurements obtained from 3D body scanning and 5 supplementary manual measurements as well as other relevant breast parameters including breast angles, distance, width, thickness, volume and curvature.

Amar et al. (US 10,909275 ): discloses a method of making a breast or chest mask that includes enhancing a bust size of a three dimensional (3D) image of a user that illustrates a current body shape, comparing the enhanced 3D image to the current body shape 3D image and subtracting the bust size of the enhanced 3D image from the current body shape 3D image to produce a breast mask product with dimensions based on the compared 3D images.  (Abstract)

Sugita et al. (US 10,366533): discloses According to one embodiment, an image processing device includes at least one processor. The at least one processor is configured to acquire a first three-dimensional model regarding a subject, set a plurality of first control points on the first three-dimensional model, acquire mesh data of a meshed image of a region of clothing extracted from a captured image, acquire a second three-dimensional model, modify the mesh data based on an amount of movement from each of the plurality of first control points, to each respective one of a plurality of second control points, and generate an image of the clothing using the captured image and the modified mesh data. (Abstract.)

Andon (US 10,366524): discloses devices, systems, and methods include a three-dimensional (3D) scanning element, an electronic data storage configured to store a database including fields for 3D scan data and demographic information, a processor, and a user interface. In an example, the processor obtains 3D scan data of a body part of a subject from the 3D scanning element, analyzes the 3D scan data for incomplete regions, generate a composite 3D image of 3D scan data from the database based on similarities of demographic information, and overlays composite 3D image regions corresponding to incomplete regions on the 3D scan data. (Abstract.)

A statement indicating reasons for allowable subject matter follows: 
 As per Independent claims 20 and 32 claims are allowed in view of the above Examiner amendment, and analysis of closest prior arts.
The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method for assigning a body part to a size in a sizing scheme for the body part, the method comprising: receiving, by a processor, a three-dimensional (3D) image that includes the body part of a body of an individual; identifying a 3D reference point; identifying a region of interest and another region which includes the region of interest; shifting, by the processor, the another region to align a central axis of the another region of interest with the 3D reference point, the central axis being parallel to a longitudinal axis of the body, the central axis intersecting a first average value and a second average value determined based on image points among the another region; identifying, by the processor, a number of data points on a surface of the region of interest; determining, by the processor, a plurality of distances between the number of data points and the 3D reference point; extracting, by the processor, a plurality of prototype images from a memory, wherein the plurality of prototype images represents a plurality of size groups, respectively; comparing, by the processor, the plurality of distances determined for the received 3D image with distances determined for the same data points in each one of the prototype images with respect to the region of interest, such that the received 3D image is compared with every prototype image among the plurality of prototype images in pairs with respect to the region of interest; determining, by the processor, a fit-loss value between the received 3D image and each one of the extracted prototype images with respect to the region of interest based on the comparing; identifying, by the processor, a lowest fit-loss value among the determined fit-loss values; and assigning the received 3D image to the size group represented by the prototype image corresponding to the lowest fit-loss value.” as recited in the independent claim 20.
The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method for assigning a body part to a size in a sizing scheme for the body part, the method comprising: receiving, by a processor, a three-dimensional (3D) image that includes a body part of a body of an individual; identifying a 3D reference point; identifying a first region of interest in the 3D image;  shifting, by the processor, the first region of interest to align a central axis of the first region of interest with the 3D reference point, the central axis being parallel to a longitudinal axis of the body of the individual, the central axis intersecting a first average value and a second average value determined based on image points among the first region of interest; determining, by the processor, a band size based on a size parameter of a circumference of a lower bound of the body part in the first region of interest, wherein the band size is among a plurality of band sizes; extracting, by the processor, a plurality of prototype images from a memory, wherein the plurality of prototype images represents a plurality of shape groups corresponding to the determined band size; identifying a second region of interest in the first region of interest; identifying, by the processor, a number of data points on a surface of the second region of interest; determining, by the processor, a plurality of distances between the number of data points and the 3D reference point; comparing, by the processor, the plurality of distances determined for the received 3D image with distances determined for the same data points in each one of the extracted prototype images representing the plurality of shape groups corresponding to the determined band size with respect to the second region of interest, such that the received 3D image is compared with every extracted prototype image among the plurality of prototype images in pairs with respect to the second region of interest; determining, by the processor, a fit-loss value between the received 3D image and each one of the extracted prototype images with respect to the second region of interest based on the comparing; identifying, by the processor, a lowest fit-loss value among the determined fit-loss values; and assigning the received 3D image to the shape group represented by the prototype image corresponding to the lowest fit-loss value, wherein a recommend size group includes the determined band size and the shape group.” as recited in the independent claim 32.
Dependent Claims are allowable due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661